 LUDWIG MOTORCORP.635Ludwig Motor Corp.and International Industrial Pro-ductionEmployeesUnion.Cases29-CA-3717,29-CA-3746-2, 29-CA-4084, and 29-RC-2549January 30, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOposted a flyer on the bulletin boards in the ware-house on February 20, the day before the election.'The flyer contained an excerpt from the SixthCircuit's, decision, inAutomation and MeasurementDivision, The Bendix Corporation v. N. L. R. B.4Printedin bold typeface above and below the excerpt Re-spondent stated:-IF THE UNION TELLS YOU THAT WHAT YOU HAVE NOWISGUARANTEED,IT IS NOT TELLING YOU THE TRUTHI.AS THE COURT SAID, THE TRUTH IS THAT YOU CANLOSE WAGES AND BENEFITS IN COLLECTIVE BARGAIN-INGOn May 15, 1975, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated-its au-thority in this proceeding to a three-member panel.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We agree with the findings of the AdministrativeLaw Judge? except his finding that Respondent vio-lated Section 8(a)(1) of the Act by the statement ofits president during a preelection speech that the bar-gaining process starts with a blank sheet of paper andcould result in the loss of benefits then enjoyed bythe employees.During the course of its campaign, the Unionmade several partisan statements to the employeesincluding claims that: (1) Respondent had donenothing for its employees in the past; (2) employeescould not lose existing benefits through collectivebargaining and such benefits were guaranteed; (3)employees "can only gain, you only get betterthings" from collective bargaining; and (4) with theUnion they "will have fatter paychecks . . . guaran-teed raises," free medical, dental, and eye care andfree-life and health insurance. In its communicationswith Respondent during this period, the Union as-sumed an aggressive posture. It expressed its positionwith statements to President Bohn such as "Youdon't like our Union: You are darn right not to likeus. This Union will cost you more money in the formof wage increases and fringe benefits."In response to these statements, President BohniMember Penello with Chairman Murphy dissenting in part and MemberJenkins dissenting in part.2 Chairman Murphy does not agree that the Respondent violated Sec.8(a)(I) by certain statements by Bohn as set forth in her separate opinionattached heretoOn the same day, but more than 24 hours before theelection, President Bohn delivered a speech to theemployees which covered a wide range of subjectsincluding a detailed comparison of present benefitswith those allegedly provided by the Union's insur-ance and benefit plans. President Bohn testified thathe stated,inter alia:(1) "all your present and/or fu-ture benefits are negotiable . . . the negotiation isgoing to start with a blank piece of paper and eachpresent wage or each present benefit will be negotiat-ed. . . . There is nothing automatic. . . ." and (2)"negotiations is nothing else but very simple horsetrading, it gets down to: I want this, what will yougiveme instead? And ' since the Unionthemselveshave nothing to trade away, obviously the presentand/or future benefits may be discussed and may betraded in order to get a union shop or check-offclause." President Bohn testified that throughout thespeech he stressed his intention that, "if negotiationsshouldstart,that Ludwig Motors obviously wouldbargain in good faith, would bargain within theframe of the law." IWe find that Respondent's statements, 'made in re-sponse to exaggerated claims by the Union,consti-tuted nothing more than an accurate description ofone possible consequence of lawful collective bar-gaining. In light of Respondent's frequentassertionsthat it would bargain in good faith and abide by thelaw, it is clear that its purpose in discussing a possibleloss of benefits through collective bargaining was toanswer the Union's claims and thereby inform theemployees as to the realities of the collective-bargain-ing process.6 In many respects, the situation here is3The Administrative Law Judge inadvertentlyreferred to this posting asoccurringon January 10, 1974a 400 F 2d 141 (1968) The excerptreads,"The UnitedStates Governmentand the N LR B do not guaranteeemployeesthat the collective bargainingprocess starts from'where you presentlyare in wage's, insurance, pensions,profit sharing and all other conditions of employment "' '5Respondent also stressed its intention to bargain in good faith in themany flyers which it distributedduring the preelectionperiod.6Respondent's employeeswere also informed of management's intentionto continueto providefor their economicwelfare whetheror not it had tobargain witha union As evidence of this,one of Respondent's flyers reads-Continued222 NLRB No. 36 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalogous to that presented inThe Singer Company.?In that case a plant manager stated to employees,inter alia,"bargaining would not necessarily mean in-creases in benefits since good negotiators often startat `zero' and go on from there... ." 8 The Boardfound that the employer's statement was not a threatin violation of Section 8(a)(1) of the Act.As inThe Singer Company, supra,we find thatPresident Bohn's statements as to the possible resultsof lawful, good-faith collective bargaining were in-tended to inform the employees of the economic real-ities of the collective-bargaining process and carriedno implication that any benefit would be taken awayunilaterally .9We find that these statements constituteprotected speech under Section 8(c) of the Act. Ac-cordingly, we shall dismiss that portion of the com-plaint which alleges that they were violative of Sec-tion8(a)(1).10On the other hand we agree with the Administra-tive Law Judge that Bohn impliedly threatened theemployees with a reprisal for voting the Union inwhen he spoke of the possibility of the plant movingor closing." Contrary to Chairman Murphy's analy-sis,Bohn's references to the possibility of a movewerenotconfined to speculations about theCompany's reaction to "outrageous demands" by theUnion. While at one point in his speech he coupledthe "prediction" of a possible move with the Union'sdemands being too high, he also said the following,according to his own testimony:Of course I told them if you vote for the Unionthat is certainly up to you, it is your decisionand you got to make the decision yourself. Ifyou make the decision to vote for the Union,Dana [the parent company] and Ludwig, thenwe will have to make their decision and willhave to decide what to do depending on the de-velopments, and Dana is a big company and hasvarious operations and warehouses in the U.S.In the context of the entire speech, the reference tothe Company's having to "decide what to do" wouldnaturally have conveyed to the employees the idea ofa move or a closing. This "prediction" was not madewith reference to union demands, but rather to itsvictory in the election without more. The fact thatelsewhere in the speech Bohn related the possibilityof a move or closing to anticipated union tactics doesnot insulate the quoted remarks from attack. On thecontrary, the quoted remarks make somewhat dubi-ous the contention that at the point where Bohnsought to blame future union tactics for projectedcompany action he was engaging only in an econom-ic prediction."We have long recognized that threats of closing ormoving are among those to which employees aremost acutely sensitive. Indeed, as with the fabledprincess and the pea, the possibility of such a reprisalcan be felt by employees even after assurances arepiled upon assurances that an apparent threat wasnot intended as such. Nonetheless an unequivocal as-surance might in some cases be sufficient. Here, nosuch assurance was given.13We have also had occasion to observe that threatsof moving a plant may under certain circumstancesbe the most coercive of all, since in the eyes of theemployees an employer which, like Respondent, hasplants at many locations, may be able to relocate theunionized operation at relatively small sacrifice.14And we note that the coercive effect of the message,even if it could be considered in isolation to havebeen minimal, would be magnified by coming direct-ly from the president of the Company in a captive-audience speech to all the employees on the day be-fore the election.As far as money and employee benefits go, I think you know, as we do,that in order to get the competent people and keep the competentpeople it takes to run our business,we are going to have to pay the goingrate in wages and in benefitsor we are simply not going to get and keepthe people necessary to run this business.And that is trueunion or nounion,and will always be true7 176 NLRB 1089 (1969). See alsoComputer Peripherals, Inc,215 NLRBNo. 22 (1975),Stumpf Motor Company, Inc,208 NLRB 431 (1974), andWagner Industrial Products Company, Inc,170 NLRB 1413(1968).' 176 NLRB 1096 (1969)9Member Jenkins does not agree with this finding as set forth in hisattached separate opinion.10The Administrative Law Judge's overruling of Objection 2, which wehave adopted,buttresses our finding herein.Objection 2 reads:During the speech on Wednesday, February 20, 1974, by Mr GaryBohn, he told the people that if the petitioning Union won the electionand he had to deal with said Union, any and all benefits being given tothe employees of Ludwig would be taken away from themThe Administrative Law Judge found that this objection "is not supportedin the record "11Chairman Murphy does not agree with this finding as set forth in herattached separate opinionORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder therecommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, LudwigMotor Corp., Melville, New York, its officers,agents,successors, and assigns, shall take the action set forth12CfThe Singer Company, Friden Division,199 NLRB 1195, 1210-12(1972)13 It is difficult to understandhow Chairman Murphyis able to construeBohn's statement that "whateverhappens,strike or no strike..Ludwigwill go on," as a negation of his references to a possible transfer of opera-tions14 Automated BusinessSystems, aDivision of Litton Business Systems, Inc,a Subsidiary of LittonIndustries,Inc,205 NLRB 532, 536 (1974), enforce-ment denied on other grounds497 F 2d 262 (C A 6, 1974) LUDWIG MOTOR CORP.637in the said recommended Order, as so modified:1.Delete the words "and also saying that the bar-gaining starts with a blank piece of paper and couldresult in the loss of employee benefits" from para-graph 1(a).2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onFebruary 21, 1974, in Case 29-RC-2549 be, and ithereby is, set aside, and that said case is hereby re-manded to the Regional Director for Region 29 toconduct a new election at such time as he deems thatthe circumstances will permit the free choice of abargaining representative.[Direction of Second Election omitted from publi-cation.]15CHAIRMAN MURPHY, concurring in part and dissent-ing in part:I agree with the findings of my colleagues excepttheirfinding thatRespondent violated Section8(a)(1) and interfered with the election through thepreelection statements of President Bohn that Re-spondent might be forced to close or move its ware-house if the Union made outrageous demands. In myjudgment, these statements constitute protectedspeech under Section 8(c) of the Act particularly inlight of Respondent's serious financial condition. Ac-cordingly, I would dismiss the complaint in its entire-ty and certify the results of the election.Respondent, a wholly owned subsidiary of theDana Corporation, operates one of Dana's 50 plants.It is engaged in the warehousing and wholesale distri-bution of replacement parts of foreign automobiles.On June 1, 1973, Respondent acquired the assets ofEchlinManufacturing Company and began opera-tions at Echlin's Melville, New York, plant. Accord-ing to the record, Echlin had been losing approxi-mately $50,000 a month or $600,000' a year in theoperation of this facility. However, in spite of thetakeoverbyRespondent,lossescontinued.Respondent's last quarterly report reflects that as ofFebruary' 28, 1974, its losses from operation of theMelville plant amounted to $54,000.Early in January 1974 the International IndustrialProduction Employees Union began an organiza-tional campaign at Respondent's Melville facility.The Union's campaign was marked by exaggerationand vituperation. Flyers were distributed to employ-ees which stated that Respondent had done nothingfor them in the past. Extravagant claims were madeas to what the Union would get for employees, suchas guaranteed raises, free medical, dental, and eyecare, and free life and medical insurance coverage.15 [Excelsiorfn omitted from publication.]Employees were told that Respondent was "trying tointimidate" them and was "instilling fear into yourminds that if you make a human error it will be yourlast!"AlludingtotheGerman ancestry ofRespondent's president, Gerhard Bohn, some flyersintimated that he was tainted with Hitlerism. Oneflyer, addressed "Heil Gerhard," stated,inter alia,"YOU DON'T LIKE OUR UNION: You are darned right notto like us. This Union will cost you more money inthe form of wage increases and fringe benefits. Howwill your big boss, Dana, like that bitter pill."On February 20, 1974, the day before the election,President Bohn delivered a speech to the employeesin which he attempted to answer many of the claimsand accusations of the Union. Bohn testified that hesaid,inter alia,"that if Ludwig is losing money, theway Echlin lost money, $50,000 per month, $600,000per year, there would be no way that Ludwig couldobviously profitably operate on Long Island and ifwe cannot profitably operate on Long Island wewould have to do something in order to make a profitand since we only have two years to go on the leasewe would have to see what we are going to do." Bohnfurther testified that he said, "Let's assume that theUnion is demanding from Ludwig something whichthey cannot afford. Then of course there is a possibil-ity if we accept those demands Ludwig then go broke[sic], it is a possibility it could go out of business or itbecomes [sic] non-competitive."The Union lost the election conducted on Febru-ary 21 by a vote of 29-21. Three of nine challengedballotswere sustained by the Regional Director,leaving the remaining challenged ballots not determi-native of the election. Objections to the election weretimely filed by the Union and were consolidated forhearing with the complaint in the unfair labor prac-tice case. The complaint alleges,inter alia,that Presi-dent Bohn's remarks concerning the possibility ofbeing forced to move, or relocate the Melville plant inthe event Respondent was faced with unreasonableUnion demands were violative of Section 8(a)(1).Objection 1 alleges that by such remarks Respondentinterfered with the election. The Administrative LawJudge found, and my, colleagues agree, that such con-duct was violative of the Act and requires the settingaside of the election and the direction of a new one.Idisagree.The Board has recently ruled that under, circum-stances more aggravated than those present herein,an alleged threat to close a plant wasnotviolative ofthe Act. InMt. Ida Footwear Company, A Division ofMunro Company, Inc.,I6agents of the employer toldassembled employees: "I could mention a lot ofthings about unions which might show you why sign-217 NLRB No. 165 (1975). 638DECISIONSOF NATIONALLABOR RELATIONS BOARDing their cards could be fatal to Mt. Ida Footwear."The Board found this and similar statements to bepermissible campaign propaganda and held:The statements,- in the context in which theywere made, merely expressed Respondent's posi-tion that the employees would be better servedin terms of benefits by rejecting the Union andthat the employees should therefore not sign anycards. The use of the word "fatal" was a refer-ence to the possibility that unionization couldlead to difficulties if the Union were to strike toobtain unreasonable demands. That the use of"fatal" did not threaten plant closure is furtherevidenced byMunro's statement in a laterspeech, "We are here to stay." The Board re-cently found a similar statement to be permissi-ble campaign propaganda of the type which hasbecome commonplace in our elections." [CitingAirporter Inn Hotel,215 NLRB No. 156 (1974).]In the instant case, Respondent's employees werenot likely to misinterpret Respondent's remarks asthreats of reprisal for supporting the Union. Presi-dent Bohn informed Respondent's employees of thefinancialdifficulties which caused Respondent's pre-decessor, Echlin, to close, and told them that furtherlossesdue to unreasonable demands by a unioncould have the same effect on Respondent. Thus myconclusion must be considered in light of the plant'sfinancial history under Echlin's management andRespondent's recent -quarterly report which revealeda $54,000 loss. In addition, it is difficult to see howthe employees could have been restrained or coercedby such observations in view of President Bohn's fur-ther statement during the February 20 speech that,"whatever happens strike or no strike . . . Ludwigwill go on." InMt. Ida Footwear, supra,the employeralso stated in a speech, "We are here to stay," andthiswas likewise relied upon by the Board as evi-dence that the employer had not threatened the clos-ing of its plant.1812 Id.18 In my judgment,the majority misinterprets President Bohn's testimo-ny that the Company would have to "decide what to do" as relating solelyto what would happen if the employees voted for the Union The majorityfails to take into account that Bohn referred to making a decision"depend-ing on the developments"In light of Bohn's subsequent statements con-cerning the economic realities facing Respondent,it is clear that Bohn wassaying (1) if the employees voted for the Union, and (2) depending on thedevelopments,i e. whether the Union made outrageous demands in the pro-cess of bargaining, Ludwig would have to decide what steps, if any, wouldbe necessary in order to remain economically viableFurthermore,when viewed in context the remark is noncoerciveImmedi-ately before he made the statement in question,Bohn told the employees,"Dana and Ludwig won't do what is not rightfor youand all involved "Clearly this was not a threat to close the plant, but rather was a commitmentto act for the common good.Bohn's subsequent statement that in spite of astrike"Ludwig will go on" also emphasizes the noncoercive nature of thespeech If Bohn had said, "Dana [the parent company] will go on,"then itIn a case almostidentical to this one,The MayDepartment Stores Company d/b/a The M. O'NeilCompany,"the employer's,president responded in apreelection speech -to the union's derogatory cam-paign literature which personally attacked him andderided his implementation of plans to revive an eco-nomically failing store by saying:Iam a builder. I work with people. If the peoplewill not work with me I cannot build. It is theonly way I know how. I cannot work with bick-ering, dissension,division, hostility. EverythingI try to do sabotaged-people sticking knives inmy back. If I can't work at the difficult job ofturning this downtown store around, I just haveto abandon it. I have to work in the branches. Ihave to work with people who are interested inseeing us get ahead rather than working withpeople who are trying to destroy. You have totellme how you feel. This is yourlife.... 20The Board dismissed the 8(a)(1) allegation based onthese remarks and held:In our view, the disputed part of Emma'sspeech did not constitute a threat to close thestore before allowing the employees to bargaincollectively, but, rather, was a reaction -to, andan emotional protest against, the Union's 'per-sonal attack on himself and on his implementa-tion of plans to revive the store, and could rea-sonablybeunderstoodassuchby theemployees.21In other cases, the Board has consistently held thatstatements such as those made by PresidentBohn areprotected by Section 8(c) of the Act. InBirdsall Con-structionCompany,22the employer's vice presidenttold the employees, "I predict that if we have to oper-ate undera unioncontract which adds considerablyto our expenses, then we are certainly, as busi-nessmen, goingto have to consider very strongly thenecessity of moving our operations so as to reduceour costs." The Board, finding this andsimilar state-ments by the employer's officials to be protected bySection 8(c), held:Respondent's speeches amount to nothingmore than an objective statement of the finan-cial problems which it would face in the event ofmight beargued thatBohn was suggesting the transfer of Ludwig's opera-tion to anotherfacilityinDana's organizationHowever,Bohn specificallytold the employees at the Ludwigplant thattheir plantwould remain inbusinessSince I find Bohn's statement,"Ludwig willgo on," to be anunequivocal assurancethat the plant wouldnot be transferred or closed, itfollows that Respondentdid not violate the Act througha threat of plantclosure19211 NLRB 150 (1974)20 Id21 Id22 198 NLRB 163 (1972) LUDWIG MOTORCORP.639unionization, followed by a prediction that suchproblems could make relocation in the Miamiarea an economic necessity.On these facts,we view Respondent'sspeeches not as containing unlawful threats ofretaliation in the event,, the employees selectedthe union to represent them, but rather as a re-cital of Respondent's belief regarding the de-monstrable economic consequences beyond itscontrol which could flow from unionization23Similarly, inLeBoe Tire and Rubber Company,d/b/a Mission Tire & Rubber Company,24the Boarddismissed an 8(a)(1) allegation'and overruled an ob-jection relating to' an alleged threatened plant clos-ing. The Board held:We disagree with the Administrative LawJudge's finding that Respondent violated Sec.8(a)(1) of the Act through Supervisor Lee's May5 statement to the effect that Respondent nei-ther would be competitive nor able to remain inbusiness in the event the Union"came in" andmade the same demands on Respondent as arecontained in that Union's contracts with others.In our view,that statement is merely an expres-sion of opinion reasonably based on known eco-nomic facts which is protected by Sec. 8(c) ofthe Act25Upon facts similar to those in the instant case, theBoard inB. F. Goodrich Footwear Company26 foundthat allegedly coercive statements made by a supervi-sor to a job applicant to the effect that "some of thepeople in the company were trying to get the unionin, and that if the Union were voted into the compa-ny, that the company would very likely . . . have toclose down because they couldn't afford a union be-cause the first thing that they would want is higherwages," were not violative of the Act. The Boardheld:On cross-examination, Honeycutt admittedthat during the interview Hardy discussed thefootwear industry with him, mentioning that theindustry was very competitive and that the Re-spondent had not made a profit in several years.It is thus apparent that the remarks of Hardy setout above were made in a context of a discussion oftheeconomics of the footwear industry andRespondent's poor economic performance.It is not23Id24 208 NLRB84 (1974)25 Id.at 8426 201 NLRB353 (1973).contended that Hardy's statement about thecompetitive nature of the footwear industry orabout Respondent's financial losses were inac-curate.Nor did Hardy say that if the employeesselected the Union the plant would inevitably close.The point of his discussion with Honeycutt wasthat,in view of its losses, Respondent could notafford to grant large wage increases and if forcedto do so would, in his opinion, cease operations.,This was not a.threat but an opinion based on de-monstrable facts as to the economic consequenceswhich might reasonably be expected to result fromunionization. As such it was protected by Section8(c)of the Act.[Emphasis supplied, fns.omitted.] 27I find that President Bohn's comments, made inlight of its already weakened economic condition,were objective, economically realistic statements. Inmy judgment, they were based on demonstrable eco-nomic consequences beyond Respondent's controlwhich would surely follow the Union's presentationof unreasonable demands. As such, I find they con-stitute protected speech under Section 8(c) as inter-preted by the Board in the cases cited above andsimilar cases 28 Accordingly, I would reverse the Ad-ministrative Law Judge's finding of an 8(a)(1) viola-tion and overrule correspondent Objection 1, dismissthe complaint in its entirety, and certify the results ofthe election.MEMBER JENKINS, dissenting in part:My colleagues find nothing unlawful in CompanyPresident Bohn's repeated warnings to employeesabout the potentially deleterious consequences ofcollective bargaining. They prefer to construe Bohn'sstatements to employees concerning the possible lossof existing benefits as nothing more than a hardhit-ting rebuttal of the Union's "exaggerated claims"aimed only at awakening employees to the supposed"realities" of the bargaining process. I disagree.In my judgment my colleagues' analysis is woeful-lywide of the mark. In the first place the Union's"exaggerated claims" are rather typical campaignpropaganda, "puffing" that the Company had suffi-cient time to respond to and that employees wereclearly capable of evaluating. Bohn's speech, on theother hand, was delivered the day before the electionand his repeated reminders about the possible loss ofbenefits 29 were bracketed by plainly unlawful threats27 Idat 354.28 CfFiberfil,Division of Dart Industries,210 NLRB 1086 (1974),FederalPaper Board Company, Inc,206 NLRB 681 (1973),J. J Newberry Company,202 NLRB 420 (1973),Southern FrozenFoods,Inc.,202 NLRB 753 (1973).29According to the credited testimony of employeesBohnindicated that"he wouldn't just sign the contract.he would bestarted on a clean pieceof paper "Bohn also assertedthat "original benefits..might be lost" andContinued 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDto close or move the facility in the event of a unionvictory.When Bohn's February 20 speech is evaluat-ed, as it should and must be, in the context,30 it isreadily apparent that his frequent references to thepossible loss of existing benefits, particularly whencoupled with his threats to close or move the busi-ness,were intended to inculcate in employees a senseof futility and apprehension over the consequencesof unionization and collective bargaining.31Under these circumstances the nice distinctionthat my colleagues seek to draw between what theycharacterize as "an accurate description of one possi-ble consequence" of collective bargaining and an un-abashed warning of economic reprisal for selecting abargaining agent can hardly be expected to holdmuck appeal for employees to whom the loss of jobsor benefits is a real and personal threat. Accordingly,Iwould adopt the Administrative Law Judge's Deci-sion in its entirety and find a violation of the Actpredicated not only on Respondent's threat to closeor move the business but also on its veiled threat towithdraw existing benefits.32Industrial Production Employees Union or anyother labor organization. The bargaining unit is:All employees including shipping and receiv-ing, truckdrivers, and lead persons, excludingoffice clericals, supervisors, and guards as de-fined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, and to engage in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection as guaranteed bySection 7 of the Act, or to refrain from any or allsuch activities.You are free to become and remain members ofInternationalIndustrialProductionEmployeesUnion or any other labor organization, or to refrainfrom becoming or remaining members of any labororganization.that employees might come out withless than they originallystarted be-cause "nothing is guaranteed, everythingstarts fresh " Bohn himself admit-ted warning employeesthat the Unionhad nothingto "trade away" only"present and/or future benefits"in return for a unionshop or checkoffagreement.The Companyalso distributed and posted a flyer containing anout-of-context statementfound in a Federalcourt decision and utilized tounderlinethe Company's persistent theme that employees would jeopardizeexisting benefits ifthey choseunion representation30 SeeTextron, Inc (TalonDivision),199 NLRB 131 (1972)31As one employee testified "I don't know how to explain it, he put ascare into all of us" Administrative Law Judge'sDecision,second parbefore sec F.32My colleagues'reliance onThe Singer Company,176NLRB 1089(1969), is misplaced.There the plant manager's statement that negotiation"often start at zero andgo on from there" was unaccompanied by threats toclose or movethe plant, or by repeatedwarningsthat employees would riskthe loss of existing benefitsif the union prevailedMoreover, my colleaguesmake the errorof failing todistinguishbetweenstatementsthat point outthat bargaining does not automatically or necessarilylead to increases inbenefits,and statementswhich constitute a transparent warning that ex-isting benefits will be lostAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States, GovernmentAfter a hearing in which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found we violated the law andhas ordered us to post this notice.WE WILL NOT tell you in speeches or lettersthat if the Union won we might close or movethe warehouse for the purpose of inducing youto withdraw your support from the InternationalLUDWIG MOTOR CORP.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge:On May 23,1974, charges were filed by International Industrial Pro-duction Employees Union, herein called the Union. InCases 29-CA---37 17' and 29-CA-3746-2, the Regional Di-rector for Region 29 issued a complaint and notice ofhearing against Ludwig Motor Corporation, herein calledRespondent or the Company, alleging violations of Section8(a)(1), (3), and(5) of the Act.Thereafter,on May 30, 1974, Region 29 issued a ReportonChallengedBallotsandObjectionsinCase29-RC-2549,and an order consolidating the above casesfor hearing on the objections to the "R" case.The initial hearing was opened onJuly 16,1974; thecomplaint was amended on this date. Hearings were heldon varying dates fromJuly 16,1974, to January16, 1975.Pursuant to further charges and amended charges in Case29-CA-4084alleging violations of Section 8(a)(1), (3), and(4), I granted the General Counsel's Motion to Consolidateall cases on January 14, 1975. The hearing was then heardon January 15 and 16, 1975, and was closed on the latterdate.In. sum the charges alleged that Respondent discrimina-torily discharged a group of 10 part-time employees; en-gaged in interrogation of certain employees; subsequentlyitwas alleged that Respondent discharged an employee,Anna Micele,because of her activities on behalf of theUnion and because she gave testimony at an NLRB hear-ing. Respondent admitted it was engaged in commerce andthat the Union was a labor organization but denied the LUDWIG MOTOR CORP.641commission of any unfair labor practices.All parties were represented at the hearing and were ac-corded full opportunity to be heard, to introduce relevantevidence, to present oral agrument, and to file briefs. Briefswere filed and Respondent's brief was filed, after an exten-sion, on March 10, 1975. Upon consideration of the entirerecord, the briefs and observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe business of the Respondent consists of the ware-housing and wholesale distribution of replacement partsfor foreign automobiles. During the past year Respondentpurchased and had delivered to its place of business inMelville, Long Island, New York, automotive parts andother materials valued in excess of $50,000 directly fromStates of the United States, other than New York. I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.'II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act. I so find.BackgroundLudwig is a wholly owned subsidiary of the Dana Cor-poration. Dana conducts a nationwide operation and has50 plants of which Ludwig is one.The record shows that Respondent acquired the assetsof Echlin Manufacturing Company and began operatingthis plant at Melville, Long Island, on June 1, 1973. Ac-cording to the undisputed testimony of President GerhardBohn, Echlin, the predecessor company, lost approximate-ly $50,000 a month or $600,000 a year in the operation ofthis facility.The Union commenced its organizing campaign early inJanuary 1974. By January 16 or 18, at which time therewere approximately 65 employees in the bargaining unit 2ofwhich the General Counsel said the Union had 38signed authorization cards. The Union's secretary-treasur-er, Lawrence Litman, made an oral (January 16) and tele-graphic demand (January 18) for recognition. He was toldto process his claim for representation through the NLRB.He filed a petition in Case 29-RC-2549. An election washeld on February 21, 1974. The vote was 29 against theUnion and 21 for it. There were nine challenged ballots.Three of the challenges were sustained thus leaving theresult against the Union stand since the remaining ballotscould not affect the results of the election. Objections to1Respondent made an unopposed motion to correct the transcript Themotion is granted2 The appropriate unit consists of All employees, including shipping andreceiving, truckdrivers, and lead persons of Respondent, exclusive of officeclericals, guards, and all supervisors as defined in the Actthe election were timely filed by the Union which will bediscussedinfrain this decision.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Part-time EmployeesThere were 10 part-time employees who were dis-charged:Robert DiRussoJanuary 22, 1974Robert KilduffJanuary 22, 1974Michael LoMonacoJanuary 22, 1974Kevin DonovanJanuary 22, 1974Frances DonnellyFebruary 1, 1974PaulineMaurioFebruary 1, 1974Susan BrzeskiFebruary 1, 1974Jean AdamsFebruary 1, 1974Nicoletta CuozzoFebruary 1, 1974Mary StillitanoFebruary 1, 1974The Company explained its problems with part-time em-ployees. Initially, when Bohn first took over the operationin June 1973, not only did he find that the predecessorcompany, Echlin, left the facility badly manned but thelabor market in Long Island was at this time tight and itwas impossible to secure adequate full-time employees.The then warehouse manager, Bud Squazzo, no longer em-ployed, suggested that the work of the warehouse could beexpedited if the Respondent hired permanent part-timeemployees. In order to secure this type of help Squazzotold applicants for jobs that they would have flexiblehours. Such employees worked from about 9 a.m. to about1:30 p.m. The Company had been experiencing great diffi-culty getting its orders "turned around" and shipped. Theproblem was not helped by the part-timers. Delay in ship-ments caused many customer complaints. The hiring ofpart-timers did not help the problem of getting the ordersout on time. Starting sometime in November 1973, Bohnmet with Warehouse Manager Charles Crifasi and an ex-pediter,Moe Mulqueen, who later, on December 19, be-came comanager of the warehouse, to discuss some solu-tion to this problem. At this time it was suggested that thepart-timers be let go since they had not worked out. Theyonly worked from about 9 a.m. until about 1:30 or 2 p.m.and oftentimes left their work incompleted. This requiredthe full-time employees to drop what they were doing tocomplete the work started by the part-timers. It was alsoimpossible to schedule the work of these employees be-cause they only worked short shifts, on fluctuating hoursand therefore could not be relied on to complete their jobs.This caused bottlenecks in the Company's operations.With the advice of Crifasi and Mulqueen, Bohn decidedto eliminatethepart-timers and replace them with full-timeemployees. Other similar discussions took place in Decem-ber at which point Bohn decided to let these employees go.In December 1973 the job market on Long Island in theMelville area eased so that it became less difficult to securefull-time employees than had been the case in Septemberand October 1973.Other similar discussions took place about the backlogproblem and the role played in that connection by the utili-zation of part-time help. In mid-December 1973, it wasdetermined that part-time positions would be eliminated. It 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas further decided that the present part-timers would beoffered full-time employment with full wages and partici-pation in the benefit programs available to full-time work-ers. If the part-time employees' were either unable or un-willingtoaccept full-timework their jobs would beeliminated.Crifasi suggested that this decision be held inabeyanceuntilafter Respondent's Christmas party and theChristmas and New Year's holidays were over. Bohnagreed. However, by the week of January 21, 1974, Bohnwas in the warehouse where he noticed that some part-timeemployees were still employed. Bohn took a firm stand,said there had been too much stalling on effectuating thedecision made in December, and insisted that his decisionbe implemented now that the holiday season was over. Atthis point Crifasi proceeded to talk to two high school stu-dents who were working on a part-time basis.Crifasi spoke to LoMonaco and Donovan and told themthat although he realized both had student status andwould not be able to accept full-time jobs, at Bohn's in-structions they were offered such positions. He also noti-fied them that they would not be able to continue to workfor the Company on a part-time basis. Donovan said hemight be able to work an additional hour but that he couldnot accept a full-time job because of his school obligations.LoMonaco said he was involved in a school athletic pro-gram and intended to quit his job anyway. Consequently,both LoMonaco and Donovan were let go on January 22,1974. Students Kilduff and DiRusso were similarly told ofRespondent's decision to eliminate part-time employeesand they too were terminated.On January 23 Crifasi spoke to part-time employees Stil-litano and Sanfilippo. Sanfilippo said she would be inter-ested in accepting full-time work. Stillitano stated shewould not work full time. On the same day Mulqueenspoke to the part-time women workers in the labeling sec-tion of the warehouse. He told Susan Brzeski, NicolettaCuozzo, Pauline Maurio, Jean Adams, and Frances Don-nelly that part-time jobs were being eliminated and invitedthem to accept full-time work with full pay and all thebenefits the regular employees received. Three of the part-timers, Adams, Donnelly, and Brzeski, said they would ac-cept full-time work. Cuozzo and Mauno said they were notinterested in full-time jobs.Later that day Mulqueen was told that the three womenwho at first had accepted full-time jobs wanted additionaltime to discuss the matter with their husbands. Mulqueen,with Bohn's approval, agreed to extend the time for mak-ing this decision to Friday, January 25. On Friday, Don-nelly told Mulqueen that if this was the last day for thegirls to make a decision they wanted their paychecks. Oneof the girls said she thought it was not fair for them to bedismissedwithout a week's notice prior to termination.Bohn was contacted by Crifasi and agreed to further ex-tend the time for making a final decision another week-until February 1. Thereafter, Sanfilippo was reemployed asa full-timer on February 12; Adams was reemployed onFebruary 19; thus both Brzeski and Adamswere reem-ployed prior to the NLRB election which took place onFebruary 21. Finally, another part-timer, Donnelly, ap-plied forand was givenfull-time employment on February27.Respondent's brief points out, "Since early December1973, when serious consideration was givento the elimina-tionof part-time jobs, Respondent has not hired any per-sons in a part-time capacity."Mulqueen testified that he requested Bohn's permissionto retain one part-time employee, Dominick Guido, on thepayroll. He explained that while he was workingas an ex-pediter he had trained Guido to assist him in special workknown as profiling.3 After he was promotedto comanagerof the warehouse, Mulqueen had little time to continue thiswork which had previously taken him one-half of eachworkday. Guido was the only employee; either part or fulltime, qualified to perform this special task. Bohn agreedthat Guido could be retained until the project was complet-ed but he would then have to accept full-time employmentor be terminated. It should be noted that another part-timer,Kilduff, testified that he had performed the samegeneral work as Guido. Kilduff's testimony was contra-dicted by his pretrial affidavit in which he had stated thatGuido was "sort of in charge" of the upstairs section wherethe profiling work was done. The General Counsel pointsout that the record shows that Guido was one of the fewemployees who had not signed a union authorization cardand had stated to a fellow employee that he did not wantto be involved with the Union. Additionally, there is noevidence that Respondent knew whether Guido was for oragainst the Union or whether he had signed- a union card.It is significant to note that nowhere in the record isthere evidence that any of the part-timers were known tothe Company to be active or interested in the Union. It istrue that the Company's timing of the discharge of thepart-time employees is suspicioussince ittook place at atime when the Union's organizational efforts were at a highlevel.On balance and absent proof of Respondent's knowl-edge of union activities by a preponderance of credibleevidence, I credit Respondent's explanation for the termi-nation of the part-timers as being due to businessreasons.I find that, based on the record, none of the part-timershad engaged in any union activities apart fromsigningunion cards which was not proven to have been known toRespondent. Furthermore, four of the dischargees request-ed and were rehired by Respondent. If the Company hadintended to rid itself of known union adherents it is diffi-cult to explain why it so readily rehired four of these em-ployees and offered reemployment to all of them if theywould have agreed to work full time.B. The Discharge of Anna MiceleThe General Counsel states in his brief that Micele was"clearly the chief witness for General Counsel and gave themost damaging testimony concerning Respondent of anyof the witnesses." She was in fact more than one of thechief union adherents. She was the witness whose testimo-3Profiling is the process involving the allocation of bins or shelves forstocking the automotive parts distributed by Respondent This process re-quires the determination of the bin or shelf capacity of the warehouse,familiarity with customer demand for each automotive part, knowledge ofthe physical size of the part, and a knowledge of the shelf and bin sizes inwhich parts will be stored Also involved was the compilation of multiplepart numbers and uniform numbers for each part LUDWIG MOTOR CORP.643ny forms the groundwork for the entire case.Micele was first employed on August 29, 1973, and shewas discharged October 23, 1974. According to Micele, onthe date of her discharge she was pushing boxes full ofautomotive parts down the conveyor belt. She was pushingslowly because the belts were not working by electricity.She claims she was 25 or 30 feet from Mulqueen and "hehollered over to me and told me that I was fired but I just... kept pushing and he said to me if you don't get thehell out of here I will have you thrown the hell out of here,so I really knew he screamed that I was really fired." Sheadmitted she never asked Mulqueen why she was fired. Itshould be remarked that Micele impressed me as an ag-gressive and belligerent person.Mulqueen's version of the facts that precipitated her dis-charge bore no resemblance to the story told by Micele. Ifhe in fact hollered or screamed at her it seems strange thatno one else heard his allegedly loud voice. Mulqueen testi-fied that Micele was hired as a packer who worked in thepacking area. He said he had occasions to talk to Miceleabout wandering around the warehouse when she was sup-posed to be working.Mulqueen testified on direct examination:Q.What did you tell Micele at that time?A.Well, I told her to stop floating around the ware-house and try to stay in her own area.Q.What did she say?A.Well, "if you don't like my work, give me a pinkslip. "Q.What did you say?A. I said, "I'll be the judge of that. Just go back toyour area and keep busy."Iwas outside. Anna- was standing between the con-veyor belts. I says, "Anna there's no work there,there's nothing on the conveyor belts to be packed orstuffed would you.go inside and give someone a handpicking orders."And Anna says, "If I don't will I get a pink slip"I said, "Just go inside and help someone picking anorder."She said, "If I don't will I get a pink slip?"I said, "Yes you will."She said, "Well give me your pink slip."I said, "You got it, you're fired."Q.What did she say at that point?A. She didn't say anything.In the context of the above quotes from the record it is areasonable inference that she did not say anything becauseshe knew why she had been fired. She had three timesrefused to obey instructions. She had a chip on her shoul-der and was insubordinate and provocative. She in effectdared Mulqueen to fire her. He obliged.Micele's story does not hold water. It is impossible tobelieve that Mulqueen, out of thin air and totally withoutprovocation, would scream at her that she was fired.C. Credibility of Micele,The record is replete with instances of evasive and con-tradictory statements made by Micele.The complaint in Case 29-CA-4084 alleges that Micelewas discharged because she gave testimony before theNLRB and because of her concerted activities. The allega-tions aver that she was discharged in violation of Section8(a)(4), (3), and (1). The evidence concerns her testimonyand that of Supervisors Mulqueen and Crifasi. Micele testi-fied that she had some conversations with Mulqueen andCrifasi a few weeks after she gave testimony at the end ofJuly 1974, as follows:Q. Could you tell us what happened?A. I was talking to Charlie (Crifasi).Q.Would you tell us what Charlie said to you?A.He asked me, "were you down at the hearing."I said "yes," he said "did you mention my name"and then Moe Mulqueen came over and said you weredown at the hearing . . . I was down at the hearingbefore the National Labor Relations Board.I told the truth, exactly the way the truth was told tome and Moe Mulqueen said to me, first Charlie saysthat yes, I was supposed to go down, he says, I hadgotten a subpena to go down.He said, but I did not go down because those subpe-nas were not legal, yours was not legal because theywere not signed by a Judge, they were signed by anattorney.He said you did not have to go.Q.Who said that?A. Charlie and Moe said you should have kept yourmouth shut.Q.What did Charlie say?A. He asked if I mentioned his name. I said I did.He asked me if I mentioned Larry Paul's name (a su-pervisor) and I said yes I did.Q.What else did he say, Charlie?A.He said I should have kept my mouth shut.Q. Anything else?A. As I told you, he told me and Charlie that aboutsubpenas, that we got was not signed by the Judge,they were signed by an attorney.Q.What did Mulqueen say?A.Mr. Mulqueen told me, also that I should keepmy mouth shut and he says all you people that wentdown to the Board are going to go out that door, oneby one but instead we went out three's, two's andone's.And he said for coming down here and testifying tothe Board, that we're going to be out one by one, outthe door and I went out the door.It should be noted that these alleged threats were madein July and Micele was discharged October 23, 1974. Whileit is true that the time lapse between July and the end ofOctober might be explained on the basis that the Companywas biding its time so as not to create suspicion this seemsto be unlikely in the instant case. Micele was dischargedfor rank insubordination having nothing to do with havinggiven testimony. The alleged threats and the act of dis-charge were very remote in point of time. At the very leastitmust be said that the General Counsel did not sustain hisburden of proof and I find that Micele was discharged for 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause.Furthermore both Mulqueen and Crifasi testifiedcredibly and flatly denied having threatened Micele be-cause she gave testimony before the Board.Micele's testimony was interwoven with inconsistentstatements. She said she was given a 6-month merit in-crease 2 weeks before it was due to buy her allegiance awayfrom the Union. The Respondent's records, which wereoffered as an exhibit at the hearing, show that she in factreceived this increase 3 weeks later than would normallyhave been the case because the Company changed itsmethod of making merit increases.When faced with inaccurate and inconsistent testimonyshe said her memory is poor. There are frequent statementsby her "that I can't remember; I had the virus very bad,I'm not myself; I don't remember dates because I've beenvery sick and I have high fevers and did quite a bit to myhead recently."She iterated and reiterated during her testimony state-ments like: I am telling you the truth; I said I told you thetruth which I did; As my oath of God; I will take the oathon the Bible; I could have said it because it was the truth;it is the truth; it is the truth, maybe I did say it; it is true.Her frequent protestations of the truth of her statementssounded hollow and were reminiscent of Shakespeare'squote from Hamlet: "The lady doth protest too muchmethinks."As a further example of untrue statements which arethreaded through her testimony, other witnesses also calledby the General Counsel as his witnesses flatly contradictwhat she said. Specifically Micele testified that she hadgiven authorization cards to certain warehouse employees,including Irma Menusan, Joanne Becker, and Ruth Sanfi-lippo.Respondent's brief calls attention to the fact thatMicele consistently maintained that she did not encourageor suggest that employees should sign these cards. Shesought to minimize her role in securing employee signa-tures and returning them to the Union. Menusan testifiedshe had been given a card by Micele who told her thatalmost everyone had signed the card at the warehouse andthat she would be a fool not to sign. Micele testified thatshe knows Menusan and that Menusan had asked for acard.When asked if she told her that almost everybodyelse had signed, Micele replied, "I certainly did not." Shecontinued with the statement that she "didn't say anythingtoMenusan."Becker testified on behalf of the General Counsel. ShesaidMicele gave her a card and told her " ... it was forthe Union and it's better if I join so I won't get in trouble."When Micele was asked if she toldBeckerthat she shouldsign a card so that she wouldn't get in trouble, she replied"No, I did not." Sanfilippo also testified for the GeneralCounsel and said " . . . a woman named Ann" gave her acard and said, the Union was trying to get in, would I beinterested and I said "Yes," I thought I would be, and sheexplained about the nice union building and the dentalplan and I signed the card. Micele was asked if she gave acard to Sanfilippo and she said "Yes." She was then askedif she had any conversation about the card. She replied, "Idid not." Q. "Didn't you say anything to her?" A. "No."The three women who testified spoke forthrightly withouthesitation and I credit theirstatements.WhileMicelemight have forgotten one or two statements from the abovethree witnesses the fact that she could not remember any-thing about the three conversations brands Micele as anunreliable witness. It should be further noted that the rec-ord shows that there is no corroboration of Micele's testi-mony.Insofar as General Counsel places his major reliance insupport of the 8(a)(1) allegations in the complaint on thetestimony of Micele I conclude that his reliance on hertestimony is misplaced. She is an incredible witness and Ifind it impossible to credit her testimony. I recommendthat all allegations in the complaint dependent on Micele'stestimony be dismissed.D. Other 8(a)(1) IncidentThere is an additional allegation in the complaint thatRespondent,by Supervisor LarryPaul, interrogated JosephCollins as to whether he signed a union card.Thisinterro-gation is alleged as a violation of Section 8(a)(1) of the Act.In the absenceof other crediblyproven instances of inter-rogation the Collins incident appears to be insignificantstanding alone and does not warrant the issuance of aremedialorder. Arguablyeven if it is true I find it repre-sents an isolated instance and should be dismissed.E. Bohn 's Speeches to the EmployeesIn the course of its campaign the Unionissued a largenumber of flyers, some of which intimated that Bohn istainted with Hitlerism by addressing him as Herr GerhardBohn, Heil Gerhard, etc. These references to his Germanheritage angered Bohn. The Union also made extravagantclaims of what they would "get" the employees like a dollaran hourincrease in wages, freedental exams and treat-ment, freeeye examsand glasses,and many other improve-ments invacations, holidays, insurance and severance pay.It isnot the policy of the Board to police electioneeringpropaganda leaving the evaluation of such material to thegoodsense of acompany's employees.Howeversome ofthesenumerousbelittlingbulletinscontainedlanguage tothe effect that Respondent did notgive satisfactory benefits to its employees. In addition tothe above types of "free" serviceswhich would be extendedto employees who joined the Union, emphasis was placedon the medicalservicesprovided in the health center andclinicmaintainedfor the benefit of union members.In order to counter certain of the Union's extravagantclaims Bohn called a meeting in the facility on January 10in which he read off to the employees a listing of the bene-fits then being given to the workers. Bohn for his part post-ed on the bulletin boards in the warehousea sentence tornfrom context in the language ofBendix Corp. v. N.L.R.B.,400 F.2d 141 (C.A. 6, 1968), wherein it is stated, "The U.S.government and the NLRB do not guarantee employeesthat the collective bargaining process starts from whereyou are in wages, insurance, pensions and all other condi-tions of employment." From this quotation Respondent is-sued its own flyer wherein, in bold caps, it is stated, "Asthe court said, the truth is that you can lose wages andbenefits in collective bargaining." This is true but Respon- LUDWIG MOTOR CORP.645dent drew from it a theme that emphasized the loss em-ployees could-incur in present benefits that is recurrent initsmajor speech.Bohn met with his attorneys and Robert Arquette, a la-bor relations official from the parent company, Dana, andrehearsed carefully permissible language in a 24-hourspeech he delivered to all his employees on February 20,one day before the NLRB election of February 21. I amsatisified that Bohn did not violate the 24-hour rule. Hebegan his speech a few minutes after 9 am. and it wascompleted about 9:40 a.m.In the course of many rambling remarks he stated ideas,which in compendium, covered some of the followingpoints: Bohn told the employees that they could lose bene-fits if the Union were elected; if the employees decide on aunion Dana and Ludwig will have a decision to make andthen significantly added that Dana is a big corporation andhas operations all over-the United States; the Company hasa 2-year lease on its present property; after the expirationof the 2 years the Company might move or close if theUnion's demands are too high; bargaining begins with ablank piece of paper and all demands, including presentbenefits, are up for negotiation. It seems clear that the im-pression was implanted in the minds of the employees thatif the Union won the election the Company might move orclose its plant. Elsewhere in both the speech and in letterssent to all its employees Bohn said if the Union won, theCompany would bargain hard, but in good faith. Fur-ther, that one of the union flyers stated it had a completedcontract drafted for the Respondent to sign. Bonn's reac-tion was that no one would force Dana or Ludwig to signa readymade contract or agree to outrageous demands ofthe kind set forth in the Union's literature. Every itemwould be bargained toughly and the Company would notagree to a prepared contract-no way; that while he wouldbargain in good faith he would not be kicked around.The fact that Bohn juxtaposed the statement that neitherhe, Ludwig, nor Dana would be kicked around; that Danahad many warehouses (approximately 50); this could hard-ly be expected to be understood in any other way exceptthat Ludwig could be closed down or moved to another ofDana warehouses if the Union came in. Coupled with thisthinly veiled threat is the material suggesting that bargain-ing could result in even loss of the present benefits.Respondent's witness, Elaine Dawes, gave a significantanswer to one of the question put toher byRespondent:Q. Did he say anything about the possibility of los-ing benefits if the Union won?A. He did talk about that we could wind up losingthem because he said you start bargaining . . . and so,you know nothing is guaranteed, everything startsfresh, you know.At another point in the speech employee Sanfilippo testi-fied:A. He said that if the Union came in, the contractwould be started, he wouldn't just sign a contract .. .he would be started on a clean piece of paper.He said that everything that went into the contractwould be negotiated. He said there is a chance of theoriginal benefits that we already have, they might belost..he said that everything that went into-the con-tractwould be negotiated and he would bargain ingood faith for the people and try to, you know keepeverything for us. But there is a chance of us comingout with less than we originally started with.The General Counsel in his brief points out that "themere statement that the Union's demands might cause theCompany to close is not sufficient to establish that its im-plication was based upon `demonstrably probable conse-quences' beyond the Employer's control." The speech con-tained no cost comparisons which might provide a factualbasis for proving the plant would be forced to close if theUnion represented the employees.As the Board stated, "Typically such threats are soughtto be masked in the language of prediction, but this doesnot alter their character as coercive pronouncements in-tended as here to restrain employees in the free exercise ofrights to organize and bargain. "5 .Similarly Bohn's admitted remarks about the possibilityof closing the facility should the Union's demands be toohigh should also be considered unlawful. InN.L.R.B. v.Gissel Packing Co., Inc.,395 U.S. 575, 618 (1969) the stan-dards for evaluating an employer's prediction of the possi-ble effects of unionization are measured as follows:[The employer] may ... make a prediction'as to theprecise effect he believes unionization will have on hiscompany. In such case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably prob-able consequences beyond his control or to convey amanagement decision already arrived at to 'close theplant in case of unionization.... If there is any im-plication that an employer may or may not take actionsolely on his own initiative for reasons unrelated toeconomic necessities and known only to him, thestatement is no longer a reasonable prediction basedon available facts but a threat of retaliation based onmisrepresentation and coercion, and as such withoutthe protection of the First Amendment. We thereforeagree with the court below that "[c]onveyance of theemployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is nota statement of fact unless, which is most improbable,the eventuality of closing is capable of proof."The employees who listened to Bohn's speech were notpeople schooled in the niceties of legal phraseology butwere unsophisticated workers. This fact is clearly docu-mented by the testimony of employee Becker who was sonervous and scared that she could hardly speak.- Howeverher only recollection of what Bohn said was that if theUnion came in, he'd close the doors. On cross-examinationshe said: "I don't know how to explain it, he put a scareinto all of us."In sum, Bohn's speech contained some truths mixed in4Mohawk BeddingCompany,204 NLRB 277 (1973).5Emerson ElectricCo,177 NLRB 75 (1969) 646DECISIONSOF NATIONALLABOR RELATIONS BOARDwith other statements the effect of which was to communi-cate to the employees that they might lose benefits in thecourse of good-faith but hard bargaining and union de-mands could force the Company-to either move to anotherof Dana's many installations or go out of business. Thefrequent allusions to loss of benefits and either moving orclosing the business in its totality were thinly veiled threats.Taken overall I find and conclude that Respondent violat-ed Section 8(a)(1) of the Act by his speech of February 20,1974.F. Challenged Ballots and Objections to the ElectionThe election took place on February 21, 1974. The votewas 29 against the Union and 21 for it. There were ninechallenged ballots. The ballots of Al Malazzi, Neal Ger-skon, and Chris Martinez were challenged because theirnames did not appear on the voter eligibility list. The Re-gional Office conducted an investigation on May 30, 1974,as the result of which these challenges were sustained sincethe three employees in question began their employmenton January 29 and the eligibility date was for the payrollperiod ended January 26. The Regional Office concludedthat the remaining six challenged ballots would not be de-terminative of the election. I sustain these challenges.The Union timely filed seven objections of which theRegion dismissed Objections 3 and 4. Objections 5 and 6allege that the 10 part-time employees were discriminatori-ly discharged. I have found that these allegations are with-out merit. I dismissed said allegations having found thatthis group of employees were discharged for business rea-sons. I overrule these objections.Objection 7 deals with averments made by employeeAnna Micele. I dismissed the unfair labor practices con-cerning Micele having found that she is an incredible wit-ness and not worthy of credence. I also dismissed Objec-tion 2 having found that it is not supported in the record.However, as is explainedsupraI found that PresidentBohn's speech of February 20 was violative of Section8(a)(1) since his threats to close or move the plant and hisoblique statements that if the Union won the employeescould lose their present benefits were illegal. I sustain thisobjection and recommend that the election of February 21,1974, be set aside. I recommend further that a new rerunelection take place at a time deemed appropriate by theRegional Director.Having reached this conclusion it appears unnecessaryto deal with the issue of the authenticity and propriety ofthe solicitation of union authorization cards. The best testof the majority status of the Union will be determined bythe results of the rerun election I have recommended.H. The Wage Increase of May 4, 1974According to the testimony of Robert Arquette, Dana'sindustrial relations administrator, a meeting was held atthe main office of the Dana Corporation in Toledo, Ohio.Present at this meeting from Ludwig were Bohn and Mul-queen; attorney Hancock and Tneshmann, Arquette andJoseph Shirra, who is the labor relations manager of theindustrial relations staff. The purpose of the meeting wasto discuss a general wage increase applicable to all ware-houses operated by Dana. At that time the industrial rela-tions staff was making wage surveys of all its plants. Thepurpose of these inquiries was to determine whether thework force was being properly paid in view of the infla-tionary pressures then being felt throughout American in-dustry.Arquette explained-that some of the Company's plantshad existing union contracts. For example one plant in theChicago area had a 3-year contract with the UAW whichby its terms did not require a wage increase at that time.However it was felt that the employees were underpaid forthe area and a wage increase was granted to these employ-ees.Dana took into consideration the area wages paid, bycompetitors of Ludwig. A further consideration was thefact that the employee turnover was very bad at Ludwig. Inorder to meet these problems Dana decided to grant a gen-eral wage increase of 40 cents per hour, effective May 4,1974.In the course of this discussion the fact that Ludwig wasthen involved in NLRB proceedings came up. A businessdecision was made that unless Ludwig's workers were giv-en the same increase Dana had decided to grant to all itsother employees, Ludwig would be below its competitors'wages for the area and Respondent would be unable tohire and retain competent help. This decision was ground-ed on sound economic reasons and is not at variance withthe Board's position in similar situations. It should also bepointed out that this increase took place almost 4 monthsafter the election took place.G. The Questionof theIssuance of a Bargaining OrderWithout minimizing the seriousness of my finding thatthe president of the Company made a veiled threat to closeor move the plant if the Union made outrageous demands,the problem still remains whether this 8(a)(1) violation ne-cessitates the issuance of a bargaining order. Stated in an-other way,has the Company committed outrageous andpervasive unfair labor practices sufficient to warrant anorder to bargain within the meaning oftheGisselcase? Ithink not.In my opinion the use of a traditional Boardnotice posted for 60 days would clear the air sufficiently sothat a fair rerun election could be held at a time deemedappropriate by the Regional Director.Concluding FindingsAssumingarguendothat the Union had a sufficient num-ber of valid authorization cards to establish its majoritystatus when the demand for recognition was made on Jan-uary 16, 1974, theGisselcase, 395 U.S. 575, contains animportant caveat.Even though the Union had been validly designatedbyamajorityofRespondent'semployees,Respondent's refusal to recognize and bargain with it,without more, is insufficient basis for recommendingan order that Respondent recognize and bargain withthe Union. In order to justify such an order it must be LUDWIG MOTOR CORP.647shown that Respondent engaged in unfair labor prac-ticesmarked by "outrageous" and "pervasive" unfairlabor practices sufficiently serious that the possibilityof erasing such practices and insuring a fair electionby the use of traditional remedies though present isslight.In a recent case,Lasco Industries, Inc.,217 NLRB No. 1(1975), the Board held "that all the unfair labor practicescommitted herein, even when considered in their totality,are not of such magnitude as to warrant the issuance of abargaining order under the guidelines set forth by the Su-preme Court inGissel Packing Co."As has been set forth indetail,supra,such is not the case in the instant matter.Accordingly, I have recommended the use of traditionalremedies and further that a second election take place at atime deemed appropriate by the Regional Director.The record shows that Bohn's remarks to his employeesthat they might lose their present benefits, that if the Unionwon the bargaining would start with a blank piece of pa-per, and his reiteration of the possible loss of present bene-fitswere calculated to impress upon them the likelihood ofthe loss of these benefits. Taken in the context in whichthey were uttered I find such statements to be a threat totake away such benefits and, as such, violative of Section8(a)(1) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed herein have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. This includes, for thereasons set forth above, a recommendation that Respon-dent cease communicating to its employees, by speeches orotherwise threatening, directly or indirectly, to close ormove its warehouse or to take away benefits presentlybeing accorded its employees. I shall further recommendthat a second election take place after the traditional post-ing of notices to its employees assuring them of the protec-tion of the Act.CONCLUSIONS OF LAW1.Ludwig Motor Corp. is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2. InternationalIndustrialProductionEmployeesUnion is a labor- organization within the meaning of Sec-tiooi.2(5) of the Act.3.All employees including shipping and receiving,truckdrivers and lead persons excluding office clericals, su-pervisors and guards as defined in the Act constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Respondent's president, in the course of a preelectionspeech, said that if the Union won he might close or movethe warehouse; he also said that the bargaining processstartswith a blank piece of paper and could result in theloss of benefits then enjoyed by the employees. By so doingRespondent engaged and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.5.The refusal of Respondent to recognize and bargainwith the Union on the basis of authorization cards did notconstitute a violation of Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER6Ludwig Motor Corp., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Respondent's president saying that if the Unionwon he might close or move the warehouse; and also say-ing that the bargaining starts with a blank piece of paperand could result in the loss of employee benefits.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to self-organization, to form, join, or assist theabove-named labor organization, or any other labor orga-nization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection as guaranteed by Section 7 of the Act or torefrain from any or all such activities.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Post at its Melville, Long Island, New York, facilitycopies of the attached notice marked "Appendix." 7 Copiesof the notice on forms provided by the Regional DirectorforRegion 29, after being duly signed by Respondent's6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein, shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board's Oider is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representative, shall be posted by Respondentspondent to ensure that said notices are not altered, de-immediately upon receipt thereof and be maintained by itfaced, or covered by any other material.for 60 consecutive days thereafter, in conspicuous places,(b)Notify the Regional Director for Region 29, in writ-including all places where notices to employees are cus-ing, within 20 days from the date of this Order, what stepstomarily posted. Reasonable steps shall be taken by Re-Respondent has taken to comply herewith.